DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an “oligomer-polymer obtained by a polymerization reaction”.  Neither the claims nor the specification define the phrase/term “oligomer-polymer”.  T
he terms “oligomer” and “polymer” are not used interchangeably in the art, but rather refer to products having different numbers of repeating units.  Hawley’s Condensed Chemical Dictionary (2016) defines an oligomer as “[a] polymer molecule consisting of only a few monomer units (dimer, trimer, tetramer)” (p. 1009).  A polymer is defined as “[a] macromolecule formed by the chemical union of five or more identical combining units”.  
The term “oligomer-polymer” is not used in the art, and it is unclear what, if any, limitations this term places on the number of repeating units present in the claimed product.  Therefore, the full metes and bounds of Claim 1 and dependent Claims 2-7 cannot be determined.
For the purpose of examination on the merits, any product disclosed by the prior art resulting from a polymerization reaction between a compound containing an ethylenically unsaturated group and a nucleophilic compound as shown in formula 1 will be interpreted as reading on the claimed oligomer-polymer.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al. (US 4,107,153).  Hawley’s Condensed Chemical Dictionary (2016) and Wojtowicz (Kirk-Othmer Encyclopedia of Chemical Technology, 2004, Vol. 8, p. 199-219) are cited as evidentiary references.  
Regarding Claims 1-4 and 7, Akiyama teaches a heat-resistant thermosetting resin composition obtained by reaction of (A) an N,N’-bis-imide of unsaturated dicarboxylic acid (i.e. bismaleimide); (B) a cyanuric or isocyanuric acid; and an additional compound (C) (Abstract).  Example 1 illustrates formation of a thermosetting polymer from N,N’-4,4’-diphenylmethane bismaleimide and cyanuric acid.  The reaction takes place at 150-155°C (col. 6, lines 19-27).
N,N’-4,4’-diphenylmethane bismaleimide is a maleimide-based compound which reads on the claimed compound containing an ethylenically unsaturated group.  Cyanuric acid has the formula shown in the claimed formula 1 as evidenced by Wojtowicz at page 200.  Therefore, the product resulting from Akiyama’s Example 1 anticipates Claims 1-4 and 7.
Regarding Claim 5, Akiyama’s Example 1 includes cyanuric acid as indicated above.  Wojtowicz teaches that cyanuric acid exists in two isomeric forms as enol and keto tautomers (p. 199-200, Section 2):

    PNG
    media_image1.png
    166
    298
    media_image1.png
    Greyscale


Cyanuric acid reads on the claimed formula 1 while isocyanuric acid reads on the claimed formula 2.  Hawley teaches that enol and keto tautomers exist in equilibrium (p. 1305, tautomerism).  Akiyama’s cyanuric acid will exist in equilibrium with isocyanuric acid as evidenced by Wojtowicz and Hawley.  Therefore, Example 1 anticipates Claim 5.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama.
Alternatively regarding Claim 5, Akiyama remains as applied to Claim 1 above.  Akiyama’s compound (B) may be either cyanuric acid (meeting the claimed formula 1) or isocyanuric acid (meeting the claimed formula 2) (Abstract).  The two compounds are disclosed in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalents suitable for the same purpose.
It would have been obvious to one of ordinary skill in the art at the time of filing to employ a combination of cyanuric and isocyanuric acid in Akiyama’s Example 1 based on the art-recognized equivalence of these two compounds for use in this capacity.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Modification in this way reads on Claim 5.
Regarding Claim 6, Akiyama does not expressly disclose the claimed ratio.  Nevertheless, the obviousness analysis may “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  For example, the analysis may “include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference or expert opinion.” Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009).  Mixing equivalent components in equivalent amounts (i.e. a 1:1 ratio) represents no more than application of the “logic, judgment, and common sense available to the person of ordinary skill” in the art.  
In this case, Akiyama discloses cyanuric acid and isocyanuric acid as equally suitable alternatives to one another and therefore recognizes the equivalence of the two compounds.  It would have would have been prima facie obvious, using no more than ordinary creativity, logic, judgment, and common sense, to combine cyanuric acid and isocyanuric acid in equimolar amounts (i.e. in a 1:1 molar ratio) based on the fact that both are disclosed in parallel as being equally suitable for use in this capacity.  This 1:1 ratio falls within the claimed ratio.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762